 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions for inspectors,as wehave for other clearlydefined groups ofemployees, in cases where a union has sought to add sucha group to aproduction and maintenance unit from which they have previouslybeenexcluded .3Here, however, the inspectors have been included inthe production maintenance unit throughout an extended bargaininghistory, except for one brief periodof lessthan 2 months' duration,and no cogent reason for theirseveranceappears.They do not con-stitute a craft nor are they professional 4We do not believe that theirduties set them so apart from the production workers as to justifytheir severance from the established productionand maintenance unit.Accordingly, we shall dismiss the petition.OrderIT ISHEREBY ORDEREDthat the petition herein be, and it hereby is,dismissed.Chase Aircraft Company,91NLRB 288.supra.Likewise,the Board has held that they are notsupervisors,or managerial employees who must be excluded from representation for col-lective bargaining.SeeChaseAircraftCompany, Farrell Cheek Steel Company, supra.RAMSEY MOTORCOMPANY, INC.'andINTERNATIONALAssoCIATION orMACHINISTS,AFL,PETITIONER.Case No. 32-RC-460.. May 29,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Anthony J. Sabella, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit comprising all service department1The name of the Employer appears as amended at the hearing.2 N. L. R. B. v. Davis Motors, Inc.,192 F. 2d 782 (C. A. 10),enfg. 93 NLRB 206.99 NLRB No. 68. RAMSEY MOTOR COMPANY, INC.409employees at the Employer's Ford agency in Malvern, Arkansas, in-cluding parts men, but excluding office and clerical employees, tech-nical employees, car salesmen, and the categories excluded in the Act.The Employer would extend the unit to include its automobile sales-men at Malvern, plus its employees at Little Rock, Arkansas, who selland service household appliances.The parties are also in disagree-ment regarding the supervisory status of the three persons discussedbelow.Little Rock is 47 miles from Malvern. Employees who work at theEmployer's Little Rock branch, which is known as Maytag Sales andService, are supervised by their own local manager. There is no inter-change between the two locations.The Maytag division has nothingto do with automobiles or automobile parts, whereas the Ford agencyinMalvern neither sells nor services any home appliances.The twooperations are wholly different in function, and the skills required,though superficially related, are nevertheless distinct.Because ofthese factors and the absence of any history of multiplant bargaining,we find that the operations at Malvern by themselves constitute a unitof appropriate scope .3As for the unit placement of the car salesmen at Malvern, we findnothing in this record which would warrant departure from theBoard's usual practice of excluding such salesmen from units of auto-mobile repair and service men 4There remains for consideration the disputed supervisory status ofHester, Clark, and McCool :Hester,whom the Petitioner would exclude, performs the functionsusually referred to in the industry as "service salesman," although thetitle given him by the Employer is "service foreman."He talks withthe customers who bring in their cars or trucks for servicing, writes upthe work needed, and assigns the jobs on an automatically rotatingbasis to the three other repairmen. This consumes 25 to 35 percent ofhis time.The rest of his day is spent doing repair work himself orroad testing finished jobs in cooperation with the mechanic concerned.If the two men cannot agree whether the job is satisfactory, PresidentRamsey is consulted.Hester brings to Ramsey's attention complaintsregarding the mechanics and, although Ramsey does not ask him forhis recommendations, Hester can and does make them. Ramsey, how-ever, conducts his own investigations and arrives at his own decisions.There is no evidence that any of Hester's recommendations have beenaccepted and acted upon.We find that Hester is not a supervisor, andshall include him.'S 'Wilson Athletic Goods ManufacturingCo, 95 NLRB 588;Booth Fisheries Corp,91NLRB 363;Harms HosieryCo., 91 NLRB 330.4Nash Boulevard Corp.,98 NLRB 156;Dunlap Chevrolet Co.,91 NLRB 1115.c TulsaRudsonCo., 94 NLRB 646. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDClark,whom the Union would include, is known as the parts man-ager and normally directs the work of -a subordinate, over whom heholds the power of discharge.At the time of the hearing this sub-ordinate position was vacant, but President Ramsey had instructedClark to locate and hire a new assistant.We shall exclude him as asupervisor eMcCool,whom the Employer would include, is currently spending90 percent of his time as a parts man.He also works all over the es-tablishment, doing repair work and handling complaints.As an ex-perienced Ford man, he was brought in for the purpose of rebuildingthe entire service business.If satisfactory, he is expected to be placedin charge of all service employees.President Ramsey regards himeven now as of higher rank than Parts Manager Clark.We believethat his interests are materially different from those of the other em-ployees, and we shall therefore exclude him.'Upon the entire record in the case, we find that all service depart-ment employees at the Employer's Malvern, Arkansas, place of busi-ness, including mechanics, body and fender men, painters, washers,lubrication men, and parts men, but excluding office clerical employees,professional employees, watchmen-guards, car salesmen, the prospec-tive service manager,8 the parts manager, and all other supervisorsas definded in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]s Continental Pipe LineCo., 78 NLRB379, 383;Brewster Pateros Processors,Inc.,73NLRB833;Scanlon-Morris Division,Ohio Chemical& Mfg.Co.,71 NLRB 903.7Muller Company,Ltd.,98 NLRB 737.®McCool,WORDEN-ALLEN COMPANYandPAUL FISCHER,PETITIONERandTECH-NICAL ENGINEERS'ASSOCIATION.CaseNo. 13-RD-113.May 29,1952Decision and Direction of ElectionsUpon a decertification petition duly filed under Section 9 (c) of theNational Labor Relations Act, a hearing was held before Helene Zogg,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'"At the hearing,the Union adduced evidence to show that the Employer had inspiredand fostered the petition.A motion by the Union to dismiss the petition on this groundwas referred by the hearing officer to the Board. As it is the Board's established, practiceto' exclude from representation proceedings all matters relating to unfair labor practicesthe Union's motion is denied. For the same reason,all testimony with respect to the matteris hereby stiicken from the record.Jell-Well Dessert Company,82 NLRB 101,and casestherein cited;C and M Lumber Co., Inc.,83 NLRB 1258.99 NLRB No. 67.